Exhibit 10.2

                    , 20    

VIA HAND DELIVERY

 

                     

           

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043

 

Re: Change of Control Agreement

Dear                     :

In consideration of your continued employment, Alexza Pharmaceuticals, Inc. (the
“Company”) is pleased to offer you the following agreement regarding your
severance benefits (the “Agreement”). This Agreement amends and supersedes any
and all prior agreements with respect to your severance benefits and any such
prior agreements are hereby expressly superseded and replaced in their entirety
by this Agreement and shall have no further force or effect.

1. At-Will Employment. Nothing in this Agreement alters the at-will nature of
your employment relationship with the Company. Subject to the terms of this
Agreement, either you or the Company may terminate your employment relationship
at any time, with or without Cause or advance notice. In particular, nothing
expressed or implied in this Agreement will create any right or duty on the part
of the Company to have you remain in the employment of the Company or any
subsidiary prior to or following any Corporate Transaction.

2. Termination. You and the Company each acknowledge that either party has the
right to terminate your employment with the Company at any time for any reason
whatsoever, with or without cause or advance notice pursuant to the following:

(a) Termination by Death or Disability. In the event you shall die during the
period of your employment hereunder or become permanently disabled, as evidenced
by your inability to carry out your job responsibilities for a continuous period
of six months, your employment and the Company’s obligation to make payments
hereunder shall terminate on the date of your death, or the date upon which, in
the sole reasonable determination of the Board of Directors of the Company, you
have failed to carry out your job responsibilities for six months, except the
Company shall pay you (or your estate) (i) any salary earned but unpaid prior to
such termination and all accrued but unused vacation, and (ii) any business
expenses incurred by you in connection with your performance of your duties,
according to the policies of the Company, that were incurred but not reimbursed
as of the date of such termination. Vesting of any of your stock options,
restricted stock units and other stock awards outstanding on the date of
termination shall cease on the date of termination. The Company’s ability to
terminate you as a result of any disability shall be to the extent permitted by
state and/or federal law.

 

1.



--------------------------------------------------------------------------------

(b) Voluntary Resignation. In the event you voluntarily resign from your
employment with the Company (other than for Good Reason as defined below), the
Company’s obligation to make payments hereunder shall cease upon such
resignation, except the Company shall pay you (i) any salary earned but unpaid
prior to the resignation and all accrued but unused vacation, and (ii) any
business expenses incurred by you in connection with your performance of your
duties, according to the policies of the Company, that were incurred but not
reimbursed as of the date of resignation. Vesting of any of your stock options,
restricted stock units and other stock awards outstanding on the date of
resignation shall cease on the date of resignation.

(c) Termination for Cause. In the event you are terminated by the Company for
Cause (as defined below), the Company’s obligation to make payments hereunder
shall cease upon the date of receipt by you of written notice and explanation of
such termination (the “Date of Termination” for purposes of this paragraph
2(c)), except the Company shall: pay you (i) any salary earned but unpaid prior
to the Date of Termination, all accrued but unused vacation and (ii) any
business expenses, incurred by you in connection with your performance of your
duties, according to the policies of the Company, that were incurred but not
reimbursed as of the Date of Termination. Vesting of any stock options,
restricted stock units and other stock awards outstanding on the Date of
Termination shall cease on the Date of Termination.

(d) Termination by the Company Without Cause or Resignation for Good Reason in
Connection with a Corporate Transaction. Subject to the terms and conditions of
this Agreement, the Company will provide you with Severance Benefits (as defined
in Section 3) if a Corporate Transaction occurs and as of, or within three
(3) months prior to or twelve (12) months after, the effective time of such
Corporate Transaction (i) the Company terminates your employment without Cause
or (ii) you resign your employment for Good Reason. You will not be entitled to
receive any Severance Benefits if (i) the Company terminates your employment for
Cause, (ii) you resign from your employment with the Company other than for Good
Reason, (iii) your employment with the Company terminates as a result of your
death or disability or (iv) the Company terminates your employment without Cause
or you resign your employment for Good Reason other than in connection with a
Corporate Transaction as described in the preceding sentence. In addition, to
the extent that any federal, state or local laws, including, without limitation,
so-called “plant closing” laws, require the Company to give advance notice or
make a payment of any kind to you because of your involuntary termination due to
a layoff, reduction in force, plant or facility closing, sale of business,
change of control, or any other similar event or reason, the Severance Benefits
payable under this Agreement shall be reduced in an amount equal to any such
payment received by you, such that the total amounts paid you do not exceed the
Severance Benefits specified herein. The Severance Benefits provided under this
Agreement are intended to satisfy any and all statutory obligations that may
arise out of your involuntary termination of employment for the foregoing
reasons.

3. Description of Severance Benefits. For purposes of this Agreement, “Severance
Benefits” are defined as:

(a) severance pay (the “Severance Pay”) equivalent to twelve (12) months of your
Base Salary (as defined below) plus an amount equal to the greater of (i) the
annual bonus paid to you for the last completed fiscal year and (ii) the amount
of your target bonus established for the fiscal year in which the Notice Date
falls; provided that if no target bonus has been

 

2.



--------------------------------------------------------------------------------

established for the fiscal year in which the Notice Date falls, item (ii) shall
be the amount of your target bonus established for the immediately preceding
fiscal year. The date you are notified that your employment with the Company is
being terminated without Cause or the date you notify the Company that you are
terminating your employment for Good Reason, shall be referred to herein as the
“Notice Date.” Subject to the final sentence of this Section 3, the Severance
Pay will be paid in a single lump sum cash payment within seven days after the
effective date of the release described below, and will be subject to standard
payroll deductions and withholdings;

(b) all stock options, restricted stock units and other stock awards in the
Company theretofore granted to you, and any restricted stock owned by you
subject to a right of repurchase by the Company, shall vest immediately upon the
Notice Date; provided that, the relevant stock option plan and such stock
options, restricted stock units and other stock awards, as applicable, shall not
have otherwise terminated in accordance with the terms thereof; and

(c) reimbursement of your out of pocket costs to continue your group health
insurance benefits (and dependent coverage, if applicable) under COBRA at
substantially the same level of coverage in effect immediately prior to the
Notice Date for eighteen (18) months following the last day of the month in
which your Notice Date occurs, payable in a single lump sum within seven days
after the effective date of the release described below, subject to standard
payroll deductions and withholdings; provided, that even if you do not elect or
are not eligible to receive COBRA, you shall receive the equivalent of such out
of pocket costs.

To receive any of the Severance Benefits, you must first sign, date and allow to
become effective a general release of claims in favor of the Company in the form
attached hereto as Exhibit A (the “Release”). Such Release shall not be signed
or dated prior to the Notice Date.

To the extent Severance Benefits pursuant to Section 3 above (A) are paid from
the date of termination of your employment through March 15 of the calendar year
following such termination, such Severance Benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (B) are paid
following said March 15, such Severance Benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations made upon an involuntary separation from service and payable
pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to the
maximum extent permitted by said provision, and (C) are in excess of the amounts
specified in clauses (A) and (B) of this paragraph, shall (unless otherwise
exempt under Treasury Regulations) be considered separate payments subject to
the distribution requirements of Section 409A(a)(2)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments be delayed
until 6 months after your separation from service if you are a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.

4. Parachute Payments.

(a) If any Severance Benefits, payment, distribution or benefit you would
receive pursuant to a Corporate Transaction from the Company or otherwise, but
determined

 

3.



--------------------------------------------------------------------------------

without regard to any additional payment required under this section 4(a),
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties payable with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then you shall be entitled to receive from the
Company an additional payment (the “Gross-Up Payment”) in an amount that shall
fund the payment by you of any Excise Tax on the Payment as well as all income
and employment taxes imposed on the Gross-Up Payment, any Excise Tax imposed on
the Gross-Up Payment and any interest or penalties imposed with respect to
income and employment taxes imposed on the Gross-Up Payment.

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Corporate Transaction shall perform
the foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Corporate Transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within fifteen calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as requested by the Company or you. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, it
shall furnish the Company and you with an opinion reasonably acceptable to you
that no Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.

5. Description of Corporate Transaction. For purposes of this Agreement,
“Corporate Transaction” is defined as: (i) a sale of substantially all of the
assets of the Company; (ii) a merger or consolidation in which the Company is
not the surviving corporation if, immediately after the merger or consolidation,
the stockholders of the Company immediately prior thereto do not beneficially
own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity in such merger or consolidation, or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger or consolidation, in each case in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such transaction;; (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company’s common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise if, immediately after the merger, the stockholders
of the Company immediately prior thereto do not beneficially own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger or (B) more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
in each case in substantially the same

 

4.



--------------------------------------------------------------------------------

proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or (iv) any transaction or series
of related transactions in which in excess of 50% of the Company’s voting power
is transferred, other than the sale by the Company of stock in transactions the
primary purpose of which is to raise capital for the Company’s operations and
activities.

6. Definition of Base Salary. For purposes of this Agreement, “Base Salary”
means your base salary as of the Notice Date, excluding the following: any type
of bonus payments, commissions, incentive payments or any other similar
remuneration paid directly to you, or any other income received in connection
with stock options, restricted stock units and other stock awards, contributions
made by the Company under any employee benefit plan, or similar items of
compensation.

7. Definition of Cause. For purposes of this Agreement, “Cause” means (i) your
arrest for violation of a state or federal criminal law involving the commission
of any felony against the Company; (ii) your intentional, material violation of
any material written contract or agreement between you and the Company (which,
if curable, is not cured within twenty (20) days after written notice thereof by
the Company to you); (iii) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (iv) your continued gross
misconduct (which, if curable, is not cured within twenty (20) days after
written notice thereof by the Company to you). In the event you are terminated
for Cause you will not be entitled to the Severance Benefits, pay in lieu of
notice, vesting of any shares or options under any equity incentive plan,
vesting of any unrestricted shares, vesting of any restricted stock units and
other vesting of any stock awards or any other such compensation set forth
herein, but you will be entitled to all compensation, benefits and unreimbursed
expenses accrued through the date of termination. You and the Company
acknowledge that this definition of “Cause” is not intended and does not apply
to any aspect of the relationship between the Company and any of its employees,
including you, beyond determining your eligibility for the Severance Benefits.

8. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean one or more of the following are undertaken by the Company or the
surviving entity in the applicable Corporate Transaction without your express
written consent: (i) relocation of your place of work greater than twenty-five
miles from your current work location; (ii) a decrease in your base salary;
(iii) a reduction in the amount of your annual target bonus opportunity as in
effect prior to such decrease; or (iv) a significant diminution in your
authority, duties or job responsibilities as in effect immediately prior to the
first announcement relating to the Corporate Transaction. You and the Company
acknowledge that this definition of Good Reason is not intended and does not
apply to any aspect of the relationship between the Company and any of its
employees, including you, beyond determining your eligibility for the Severance
Benefits.

9. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
your Severance Benefits. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any prior or contemporaneous understandings, discussions,
correspondence, agreements, promises, warranties or representations relating to
Severance Benefits. This Agreement may not be

 

5.



--------------------------------------------------------------------------------

modified or amended except in writing signed by you and a duly authorized
officer of the Company. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California. The parties agree that any action brought by either party to
interpret or enforce any provision of this Agreement shall be brought in, and
each party agrees to, and does hereby, submit to the jurisdiction and venue of,
the appropriate state or federal court for the district encompassing the
Company’s principal place of business.

10. Successors and Binding Agreement. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether or not
through a Corporate Transaction (and such successor shall thereafter be deemed
the “Company” for the purposes of this Agreement). This Agreement will inure to
the benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees.

11. Amendments. No provision of the Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be agreed to in writing and
signed by the Executive and a duly authorized officer of the Company.

12. Severability. If any provision of the Agreement shall be determined to be
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions of the Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

13. Independent Counsel. You acknowledge that this Agreement has been prepared
on behalf of the Company by counsel to the Company and that this counsel does
not represent, and is not acting on your behalf. You have been provided with an
opportunity to consult with your own counsel with respect to this Agreement. You
understand that the Company does not make any representation or warranty as to
the tax treatment of your stock options, restricted stock units and other stock
awards.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6.



--------------------------------------------------------------------------------

The Company appreciates your continuing contributions to Alexza Pharmaceuticals,
Inc. Please sign below to indicate your understanding and acceptance of this
Agreement and return the signed original to me at your earliest convenience.

Very truly yours,

ALEXZA PHARMACEUTICALS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

UNDERSTOOD AND AGREED:

 

 

    

 

[                    ]

     Date

 

7.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the Severance Benefits provided under the foregoing Change of
Control Agreement with Alexza Pharmaceuticals, Inc. (the “Company”), dated
                    , 20    , and except as set forth in this release:

I agree to the terms in the foregoing Agreement.

In consideration of the payment to me of the Severance Benefits set forth in the
Agreement, I hereby release, acquit and forever discharge the Company, its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the execution date of this release, including but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, restricted stock units and other stock awards, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the California
Fair Employment and Housing Act, as amended; tort law; contract law; wrongful
discharge; discrimination; harassment; fraud; defamation; emotional distress;
and breach of the implied covenant of good faith and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this release; (b) I have been advised hereby
that I have the right to consult with an attorney prior to executing this
release; (c) I have twenty-one (21) days to consider this release (although I
may choose to voluntarily execute this release earlier); (d) I have seven
(7) days following my execution of this release to revoke the release; and
(e) this release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I execute this release.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims



--------------------------------------------------------------------------------

which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any unknown or unsuspected claims I may
have against the Company.

 

 

[                    ]    

Date:  

 

 

ALEXZA PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 